      6:20-cv-00054-RAW Document 10 Filed in ED/OK on 05/12/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

 JOE JULIAN ACREE

              Plaintiff,
                                                    Case No. CIV-20-054-RAW
 v.

 U.S. SUPREME COURT,
 OBERGEFELL VS. HODGES,
 #14-556 DECISION,

             Defendants,



                                              ORDER

       Now before the court is the Defendant Supreme Court of the United States’ Motion to

Dismiss [Docket No. 9] requesting the court dismiss Plaintiff’s Complaint on the grounds that

Plaintiff fails to state a claim for which relief may be granted, pursuant to Fed.R.Civ.P. 12(b)(1),

lacks subject matter jurisdiction pursuant to Fed.R.Civ.P. 12(b)(6), and lacks standing to assert a

challenge to the Supreme Court’s decision in Obergefell v. Hodges, 135 S.Ct. 2584 (2015).

       Standard of Review

       For purposes of the motion to dismiss, the court accepts as true all of the factual allegations

in Plaintiff’s Complaint and construes those facts in the light most favorable to Plaintiff. See

Anderson v. Merrill Lynch Pierce Fenner & Smith, Inc., 521 F.3d 1278, 1284 (10th Cir. 2008).

The court does not accept as true conclusory statements or legal conclusions. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)( “[T]he

tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable

to legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere
     6:20-cv-00054-RAW Document 10 Filed in ED/OK on 05/12/20 Page 2 of 3



conclusory statements, do not suffice.”)). To survive the Rule 12(b)(6) motion to dismiss, the

Complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Iqbal, 556 U.S.

        The court lacks subject matter jurisdiction over the Plaintiff’s claims.          Courts have

routinely dismissed for lack of subject matter jurisdiction claims requesting the lower courts to

review decisions of, or compel action by, the Supreme Court and its Justices. See e.g., Harris v.

Higgins, 1997 WL 411664 at *1 (D.C. Cir. Feb. 26, 1999). Further, the court lacks subject matter

jurisdiction because Plaintiff lacks standing to bring this action. Plaintiff has not alleged any direct

injury or threat of injury to himself as a result of the Supreme Court’s Obergefell decision.

        Plaintiff’s Complaint fails to state a declaratory judgment claim under the Declaratory

Judgment Act, 28 U.S.C. § 2201, rather Plaintiff’s Complaint appears to seek re-adjudication of

the rights of same-sex couples to marry in the United States and to have this court declare

Obergefell to be wrongly reasoned and decided. Again, Plaintiff’s Complaint does not allege a

real or immediate threat of personal injury to Plaintiff as a result of the Obergefell decision and no

“actual controversy” exists for which this court may enter a declaratory judgment.

        To the extent Plaintiff’s Complaint may be construed as alleging claims against the

individual Justices of the Supreme Court writing for the majority in Obergefell, these claims are

barred by the doctrine of judicial immunity. The “rationale for providing absolute judicial

immunity applies with particular force” with respect to the Supreme Court because the Justices

“are the final arbiters of the interpretation of the United States Constitution, and the Supreme

Court’s decisions are binding on all lower federal courts and all state courts.” See Burdick v.

Kennedy, No. 2:16-cv-313, 2016 WL 7974648 at *1 (N.D. Ala. Oct. 27, 2016). Because individual




                                                   2
     6:20-cv-00054-RAW Document 10 Filed in ED/OK on 05/12/20 Page 3 of 3



Justices were acting in their judicial capacity, all of Plaintiff’s claims, for any damages or

declaratory relief, should be dismissed for failure to state a claim upon which relief can be granted.

       Upon full consideration of the record and the issues herein, this court finds that the

Complaint provides no legal authority to identify a constitutional, statutory, or procedural vehicle

by which Plaintiff has standing to assert a claim directly against the Supreme Court for a decision

with which he disagrees.

       IT IS THEREFORE ORDERED that the Defendant’s Motion to Dismiss should be

granted with prejudice as amendment would be futile.



       Dated this 12th day of May, 2020.



                                               ______________________________________
                                               THE HONORABLE RONALD A. WHITE
                                               UNITED STATES DISTRICT JUDGE
                                               EASTERN DISTRICT OF OKLAHOMA




                                                  3
